This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                            NO. 31,853


 5 HENRY MENDOZA,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Shepherd, District Judge

 9 Gary K. King, Attorney General
10 Yvonne M. Chicoine, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Law Office of Craig C. Kling
14 Craig C. Kling
15 San Diego, CA

16 for Appellant


17                                 MEMORANDUM OPINION

18 HANISEE, Judge.
 1   {1}   Defendant, Henry Mendoza, appeals from his convictions for trafficking

 2 cocaine by distribution and conspiracy to commit trafficking cocaine by distribution.

 3 He contends the district court erred by allowing the State to impeach him with

 4 evidence of a prior conviction and by refusing to instruct the jury on the defense of

 5 entrapment.     He also contends there was insufficient evidence to support his

 6 convictions. We affirm.

 7 I.      BACKGROUND

 8   {2}   On April 16, 2009, Defendant was involved in a controlled purchase of crack

 9 cocaine. He was indicted on two counts: (1) trafficking (by distribution) (cocaine) and

10 (2) conspiracy to commit trafficking (by distribution) (cocaine). A jury trial began on

11 June 28, 2011. The State presented the following evidence at trial.

12   {3}   Prior to encountering Defendant, police received a voicemail message on a tip

13 line stating, “If you call this number, ask for Flaco. He will sell you crack cocaine.”

14 Detective Ryan Brown telephoned Flaco and arranged to purchase two ounces of

15 crack cocaine. Detective Brown also arranged to meet Flaco at the General Mills

16 parking lot in Albuquerque at 3:30 p.m. that same day. Flaco stated he was going to

17 be driving a white car. Police arrived early to set up surveillance in the General Mills

18 parking lot.

19   {4}   A white Buick arrived at the designated time.           The vehicle had two


                                              2
 1 occupants—a driver and a front-seat passenger. Detective Brown approached the

 2 vehicle from the passenger side, “spoke to both individuals,” and ascertained “[t]hey

 3 knew about the deal and they knew what I wanted.” The conversation “seemed to

 4 kind of go through [the passenger,]” later identified to be Defendant. Detective

 5 Brown explained that “whenever I would ask a question, [Defendant] would lean over

 6 and talk to the driver, and I wouldn’t hear everything that was being said, but there

 7 was some kind of dialogue there.”

 8   {5}   The driver and Defendant told Detective Brown that they did not have the crack

 9 cocaine with them, but “they could go somewhere and get it.” They asked Detective

10 Brown to follow them in his vehicle to a different location. Detective Brown

11 considered this to be “quite suspicious” and was not comfortable following them

12 given his “fear of being robbed.” Detective Brown asked if he could have a “small

13 amount” of cocaine to “check it out” and “see if it’s good[.]” An agreement was

14 reached wherein Detective Brown would purchase $20 worth of crack cocaine. The

15 driver handed the cocaine to Defendant, who handed it to Detective Brown. Detective

16 Brown then paid $20 to Defendant, who handed it to the driver. Detective Brown

17 testified that in his law enforcement experience, he often encountered individuals

18 working together to sell narcotics. The prosecutor asked Detective Brown whether

19 this case was consistent with such instances and he responded, “Yes, nothing struck


                                              3
 1 me as odd with this case.”

 2   {6}   After receiving the cocaine from the passenger, Detective Brown gave the

 3 prearranged arrest signal, indicating a drug deal had taken place. At that point,

 4 additional officers approached and placed the driver, Darrell Purvis, and the

 5 passenger, Defendant, under arrest. Detective David Saladin testified regarding the

 6 contents of post-arrest interviews he conducted with Defendant and Purvis. Defendant

 7 admitted that he and Purvis were there to sell crack cocaine to Detective Brown.

 8 Purvis maintained that he and Defendant did not have access to two ounces of cocaine,

 9 but intended to “rip” Detective Brown. Detective Saladin testified that the term “rip”

10 meant Purvis and Defendant intended to rob Detective Brown. Both Defendant and

11 Purvis acknowledged using the name “Flaco.” Detective Saladin testified that

12 although he recorded his interviews with Defendant and Purvis, the recordings were

13 lost prior to trial when the police department transitioned to a new computer system.

14 At trial, Detective Saladin acknowledged his mistake in failing to copy and log the

15 interviews into evidence.

16   {7}   After the State rested its case, Defendant made a motion in limine to prevent the

17 State from cross-examining him regarding his four prior convictions. The district

18 court ruled that the State could cross-examine Defendant regarding the fact that he

19 was a convicted felon based on a 2005 federal conviction, without identifying the


                                               4
 1 crime for which he was convicted. The State conceded and the district court

 2 disallowed cross-examination of Defendant regarding two additional prior felony

 3 convictions, including one in 1997 in Arizona, because each was in excess of ten years

 4 old.

 5   {8}   During his direct examination, Defendant admitted to having a felony

 6 conviction from 2005. With regard to the events of April 16, 2009, Defendant

 7 explained that he saw Purvis after applying for a job at Wal-Mart. Purvis told

 8 Defendant he was going to pick up a friend at “the cereal place”—meaning the

 9 General Mills factory. Defendant stated that he accepted a ride from Purvis in lieu of

10 taking the bus, planning to apply for a job at the General Mills factory. Defendant

11 insisted he “never knew [Purvis] was going to do anything.” Defendant denied

12 handling either the drugs or the money, and explained that Detective Brown “hand[ed]

13 the drugs to [Purvis], because [Purvis] has a long reach.” Defendant testified that he

14 “was going to leave” when Purvis “started talking about this transaction and all this

15 stuff” but “[i]t just happened so fast.” Defendant said that he did not know that Purvis

16 was selling crack cocaine because he “wasn’t paying attention” and he just “thought

17 they were shaking hands.” Defendant testified that he told the officers, “I ain’t

18 involved in this.”

19   {9}   On cross-examination, the prosecutor questioned Defendant regarding the


                                              5
 1 length of time he had lived in Albuquerque. Defendant answered, “I came here when

 2 I was 19, so I’m 34 now.” Defendant agreed with the prosecutor that he had been in

 3 Albuquerque for “[a]bout [fifteen] years,” which would mean that he arrived in

 4 Albuquerque in 1996. At that point, the prosecutor notified the district court in a

 5 bench conference that he wished to use the fact of Defendant’s previously excluded

 6 1997 conviction to impeach Defendant’s credibility because Defendant was

 7 incarcerated in Arizona during 1997 and 1998, and thus could not have then been in

 8 Albuquerque. The district court allowed use of the date of Defendant’s conviction and

 9 ensuing time in jail only “to identify the fact that he couldn’t have been in

10 Albuquerque during the times that he’s testified that he’s been here” without

11 identifying the nature of the conviction.

12   {10}   The prosecutor then reviewed with Defendant his prior testimony regarding his

13 tenure as an Albuquerque resident, then asked him whether he was in fact incarcerated

14 in Arizona in 1997. Defendant said, “I think I was, yes, I was.” Following a second

15 bench conference, the following exchange took place between the prosecutor and

16 Defendant:

17                Q:    [Defendant], how do you explain that you were in
18                      Albuquerque and also incarcerated in Arizona at the
19                      same time?

20                A:    How?


                                               6
 1                Q:     How?

 2                A:     Well, I figure, by counting the days back—and
 3                       sometimes you forget, you know what I mean? You
 4                       try to leave the past way back. And I come to
 5                       another place where nobody knows nothing about
 6                       me so I can better myself so I won’t be in trouble.
 7                       That’s the only reason why I came here.

 8   {11}   After the defense rested its case, Defendant requested that the jury be instructed

 9 on the defense of entrapment. The district court denied the requested instruction. The

10 jury found Defendant guilty of both counts. The district court imposed a sentence of

11 ten years imprisonment, suspending half. The sentence included a one-year habitual

12 offender enhancement.

13 II.      DISCUSSION

14   {12}   Defendant contends the district court erred by allowing the State to impeach

15 him on cross-examination with evidence of his 1997 conviction and by refusing to

16 instruct the jury on the defense of entrapment. Defendant also contends there was

17 insufficient evidence to support his convictions. We review each issue in turn.

18 A.       Evidence of Prior Conviction

19   {13}   Defendant first argues that the district court erred by allowing the State to

20 impeach him on cross-examination regarding the fact of his 1997 conviction and

21 ensuing incarceration. We review the district court’s decision for an abuse of

22 discretion. See State v. Campbell, 2007-NMCA-051, ¶ 9, 141 N.M. 543, 157 P.3d
7
 1 722. “We would find an abuse of discretion when the trial judge’s action was

 2 obviously erroneous, arbitrary[,] and unwarranted. Abuse of discretion has also been

 3 defined as being clearly against the logic and effect of the facts and circumstances

 4 before the court.” Id. (internal quotation marks and citations omitted).

 5   {14}   The district court permitted the State to question Defendant regarding the 1997

 6 conviction based upon its capacity to impeach Defendant’s testimony that he arrived

 7 in Albuquerque in 1996. Defendant argues that this evidence should have been

 8 excluded pursuant to Rule 11-609(B) NMRA (2008, prior to 2012 amendment)

 9 because more than ten years had elapsed since Defendant was released from the

10 confinement imposed by the conviction. See id. (“Evidence of a conviction under this

11 rule is not admissible if a period of more than ten (10) years has elapsed since the date

12 of the conviction or of the release of the witness from the confinement imposed for

13 that conviction, whichever is the later date.”)

14   {15}   The State concedes that it could not cross-examine Defendant about his

15 incarceration for the 1997 conviction under Rule 11-609, but contends that it could

16 impeach Defendant with the fact of the conviction under Rule 11-608(B) NMRA.

17 Prior to the 2012 amendment, Rule 11-608(B) stated, in pertinent part:

18                Specific instances of the conduct of a witness, for the
19                purpose of attacking or supporting a witness’s character for
20                truthfulness, other than conviction of crime as provided in
21                Rule 11-609, may not be proved by extrinsic evidence.

                                               8
 1                They may, however, in the discretion of the court, if
 2                probative of truthfulness or untruthfulness, be inquired into
 3                on cross-examination of the witness . . . concerning the
 4                witness’s character for truthfulness or untruthfulness[.]

 5 (Emphasis added.)

 6   {16}   By its language, Rule 11-608(B) specifically excludes prior convictions from

 7 its scope. The admissibility of prior convictions is governed by Rule 11-609, which

 8 establishes a bright-line, ten-year limitation on the use of prior convictions. See Rule

 9 11-609 comm. cmt. (noting the New Mexico rule differs from the federal rule in

10 providing an “absolute [ten]-year limit on the use of . . . prior conviction[s]”).

11 Consistent with Rules 11-608 and 11-609, we conclude that the district court erred in

12 allowing the State to cross-examine Defendant about his 1997 conviction.

13   {17}   Yet our conclusion in this regard does not end our inquiry on appeal. As the

14 error is not of constitutional dimension, we review it for harmlessness. Violations of

15 court rules are assessed pursuant to a non-constitutional error analysis. See State v.

16 Guerra, 2012-NMSC-027, ¶ 19, 284 P.3d 1076 (“Non-constitutional error is

17 reversible only if the reviewing court is able to say, in the context of the specific

18 evidence presented at trial, that it is reasonably probable that the jury’s verdict would

19 have been different but for the error.” (alteration, internal quotation marks, and

20 citation omitted)). “In the final analysis, determining whether an error was harmless

21 requires reviewing the error itself and its role in the trial proceedings, and in light of

                                               9
 1 those facts, making an educated inference about how that error was received by the

 2 jury.” State v. Tollardo, 2012-NMSC-008, ¶ 57, 275 P.3d 110. Evidence of a

 3 defendant’s guilt cannot be the “singular focus” of the analysis, but “may often be

 4 relevant, even necessary, for a court to consider, since it will provide context for

 5 understanding how the error arose and what role it may have played in the trial

 6 proceedings[.]” Id. ¶ 43.

 7   {18}   In the present case, we conclude that there is no reasonable probability that the

 8 jury’s verdict would have been different if the State had not been allowed to cross-

 9 examine Defendant about his 1997 conviction. As an initial matter, we note that this

10 information was cumulative. While improperly admitted evidence that is cumulative

11 “is not ipso facto harmless beyond a reasonable doubt[,]” we conclude that it was

12 harmless here. See State v. Johnson, 2004-NMSC-029, ¶ 37, 136 N.M. 348, 98 P.3d
13 998. The jury was already aware that Defendant had a prior felony conviction based

14 on his testimony regarding his 2005 federal conviction, which he in part explained by

15 agreeing with his attorney that Defendant was “not telling this jury [he is] some

16 angel[.]” The fact that the jury learned about an additional conviction could not

17 reasonably have affected its decision.

18   {19}   Additionally, we conclude that under the facts of this case evidence of

19 Defendant’s guilt was overwhelming and his explanation of the factual events was


                                               10
 1 implausible. The jury heard testimony about Defendant’s direct involvement in the

 2 controlled purchase from two detectives. Detective Brown testified that Defendant

 3 “knew about the deal and . . . knew what I wanted.” And Defendant and Purvis held

 4 private discussion during the immediate pendancy of the narcotic transaction, and both

 5 handled the crack cocaine and currency used to purchase it during the sale. As well,

 6 Detective Saladin testified that Defendant both acknowledged using the name “Flaco”

 7 and admitted that he and Purvis were there to sell cocaine to Detective Brown. The

 8 only evidence that Defendant presented to counter the State’s evidence was his own

 9 testimony denying his involvement in the crimes. He professed to be a victim of

10 circumstance, merely present in the car to avoid taking the bus and wholly unaware

11 of what was happening around him. Given the nature of the transaction testified to,

12 and in light of the additional evidence suggesting that Defendant and Purvis intended

13 to rob Detective Brown, it was entirely reasonable for the jury to conclude that

14 Defendant was not there by accident.

15   {20}   In State v. Duffy, our Supreme Court held that the district court did not abuse

16 its discretion in failing to declare a mistrial based on alleged prosecutorial misconduct

17 of questioning a witness in such a way as to elicit information about a prior conviction

18 of the defendant which would otherwise have been inadmissible. 1998-NMSC-014,

19 ¶ 51, 126 N.M. 132, 967 P.2d 807, overruled on other grounds by Tollardo, 2012-


                                               11
 1 NMSC-008. We noted that “any prejudice was mitigated by several factors”

 2 including, among other things, that the jury did not learn why the defendant was in

 3 prison and that the defendant’s criminal record was not emphasized by the witness or

 4 the prosecution. Id. Similarly here, there are several factors mitigating any potential

 5 prejudice to Defendant. Notably, the nature of Defendant’s prior conviction was

 6 never revealed and the exchange between the prosecutor and Defendant relating to the

 7 conviction was brief. As well, Defendant’s status as a separately convicted felon was

 8 already properly known by the jury. In light of all of the evidence presented and

 9 considering the proceedings as a whole, we conclude that the district court’s error was

10 harmless.

11 B.       Entrapment Instruction

12   {21}   Defendant next argues that the district court erred in failing to instruct the jury

13 on the defense of entrapment. Defendant tendered a written instruction to the district

14 court pursuant to Rule 5-608(B) NMRA and argued the instruction was warranted

15 because Detective Brown conducted the controlled purchase from the passenger side

16 of the vehicle instead of the driver’s side. The district court denied the requested

17 instruction pursuant to State v. Garcia, 1968-NMSC-119, 79 N.M. 367, 443 P.2d 860,

18 “as well as the totality of the evidence as presented in this case[.]”

19   {22}   As an initial matter, the State maintains that Defendant failed to preserve this


                                                12
 1 issue because the record proper does not contain Defendant’s proffered instruction.

 2 Defendant counters that he in fact preserved the issue by providing the district court

 3 a copy of his requested instruction and including the language of the proffered

 4 instruction in his docketing statement and his reply brief.

 5   {23}   “In order to preserve an error for appeal, it is essential that the ground or

 6 grounds of the objection or motion be made with sufficient specificity to alert the

 7 mind of the trial court to the claimed error or errors, and that a ruling thereon then be

 8 invoked.” State v. Varela, 1999-NMSC-045, ¶ 25, 128 N.M. 454, 993 P.2d 1280

 9 (internal quotation marks and citation omitted). We have allowed defendants to argue

10 on appeal that the trial court erred in refusing to give a requested instruction where the

11 defendants tendered a written instruction that included a misstatement of the law, as

12 long as the trial judge was aware of the specific language proposed. See State v.

13 Badoni, 2003-NMCA-009, ¶ 6, 133 N.M. 257, 62 P.3d 348 (collecting cases).

14   {24}   In this case, it is abundantly clear that Defendant proffered a written instruction

15 on entrapment to the district court. Counsel and the district court engaged in an

16 extensive colloquy about whether the instruction was warranted, alerting the district

17 court to Defendant’s theory of the case and the relevant law.                 Under these

18 circumstances, we conclude Defendant adequately preserved this claim for our review

19 and we thus turn to its merits.


                                                13
 1   {25}   “The propriety of jury instructions given or denied is a mixed question of law

 2 and fact. Mixed questions of law and fact are reviewed de novo.” State v. Salazar,

 3 1997-NMSC-044, ¶ 49, 123 N.M. 778, 945 P.2d 996.

 4          When considering a defendant’s requested instructions, we view the
 5          evidence in the light most favorable to the giving of the requested
 6          instructions. A defendant is entitled to an instruction on his or her theory
 7          of the case if evidence has been presented that is sufficient to allow
 8          reasonable minds to differ as to all elements of the offense.

 9 State v. Skippings, 2011-NMSC-021, ¶ 10, 150 N.M. 216, 258 P.3d 1008 (alteration,

10 internal quotation marks, and citations omitted).

11   {26}   Defendant requested that the jury be instructed on objective entrapment. In

12 State v. Vallejos, our Supreme Court explained that objective entrapment, also referred

13 to as entrapment as a matter of law, “has two distinct components, one factual and the

14 other normative.” 1997-NMSC-040, ¶ 10, 123 N.M. 739, 945 P.2d 957. “In the

15 factual inquiry, the jury examines whether the police engaged in conduct creating a

16 substantial risk that a person not predisposed to commit the crime would have been

17 induced to commit it.” Id. ¶ 12. “Under the normative inquiry, the trial court

18 carefully scrutinizes both the methods and purposes of police conduct to determine

19 whether police tactics offend our notions of fundamental fairness, or are so outrageous

20 that due process principles would absolutely bar the government from invoking

21 judicial processes to obtain a conviction[.]” Id. ¶ 16 (internal quotation marks and


                                                14
 1 citations omitted). The normative inquiry encompasses “two broad categories of

 2 [police] impropriety: unconscionable methods and illegitimate purposes.” Id. ¶ 17.



 3   {27}   In the present case, Defendant argued in the district court that he was entitled

 4 to an entrapment instruction because Detective Brown acted with an illegitimate

 5 purpose to generate an arrest in approaching the vehicle from the passenger side.

 6 Defense counsel explained, “It’s the illegitimate purpose entrapment.” He did not

 7 argue that he was entitled to an entrapment instruction under the factual prong.

 8   {28}   In denying Defendant’s requested instruction, the district court explained its

 9 ruling as follows:

10                Pursuant to the holding in State v. Garcia, as well as the
11                totality of the evidence as presented in this case, the court
12                is going to deny [D]efendant’s requested instruction, UJI
13                14-5161, based on the holding in State v. Garcia that
14                entrapment is not available to [D]efendant as in a situation
15                where [D]efendant has denied [his involvement]; secondly,
16                the court does find that under the totality of the evidence
17                presented as a matter of law, the alleged conduct would not
18                be impermissible if it occurred.

19 While we disagree with the district court’s conclusion that Garcia controls the result

20 here, we agree with its conclusion that Defendant was not entitled to an entrapment

21 instruction as a matter of law.

22   {29}   In Garcia, our Supreme Court held that the defendant was not entitled to an


                                               15
 1 entrapment instruction where, among other things, the defendant offered an alibi at

 2 trial and “claim[ed] that he could not have been in the vicinity of the place of the

 3 alleged violation[—possession of marijuana].” 1968-NMSC-119, ¶ 9. The Garcia

 4 Court explained that “it is held by a number of highly-respected courts that the

 5 defense of entrapment is not available to a defendant who denies committing the

 6 offense, because to invoke entrapment necessarily assumes the commission of at least

 7 some of the elements of the offense.” Id. (citing cases).

 8   {30}   In State v. Tom, 2010-NMCA-062, ¶ 31, 148 N.M. 348, 236 P.3d 660,

 9 overruled on other grounds by Tollardo, 2012-NMSC-008, we cited Garcia for the

10 proposition that “provided a defendant does not deny his presence entirely, but only

11 disputes the particulars of the crime, the entrapment defense is available.” Consistent

12 with this interpretation of Garcia, our Supreme Court held in Martinez v. State that

13 the defendant, who was charged with trafficking a controlled substance, was entitled

14 to an entrapment instruction where he admitted that the encounter at issue occurred

15 on the date the crime allegedly occurred and that he did transfer something to an

16 undercover agent, but denied knowing or believing that what he transferred was

17 heroin. Martinez, 1978-NMSC-051, ¶¶ 10-11, 91 N.M. 747, 580 P.2d 968. The

18 Martinez Court explained:

19               [W]here the defendant has admitted some elements of an
20               offense, although not all, and where the denial of the other

                                             16
 1                elements is factually not repugnant to the defense of
 2                entrapment, the trial court must issue an instruction on
 3                entrapment. Whether or not the defenses are believable is
 4                for the trier of fact to determine, inasmuch as alternative
 5                defenses are allowed.

 6 Id. ¶ 12. Similarly, in State v. Buendia, this Court concluded that a defendant who

 7 was charged with unlawful dealing in federal coupons had made sufficient admissions

 8 to warrant an entrapment instruction where he admitted giving money to an

 9 undercover agent but denied receiving food stamps in return. 1996-NMCA-027,

10 ¶¶ 15-17, 121 N.M. 408, 912 P.2d 284.

11   {31}   In the present case, Defendant’s own actions demonstrate his awareness of and

12 participation in the controlled purchase. As well, he does not deny that the controlled

13 purchase took place. He claims, however, that he was not involved in the transaction

14 and thought Detective Brown and Purvis were simply “shaking hands” when they

15 were exchanging drugs and money. The jury was instructed that it could find

16 Defendant guilty pursuant to an accessory theory even though Defendant did not do

17 the acts constituting the crime, if the State proved the following elements beyond a

18 reasonable doubt that:

19                1.    Defendant intended that the crime be committed;

20                2.    The crime was committed;

21                3.    Defendant helped, encouraged or caused the crime to
22                      be committed.

                                              17
 1 Unlike the defendant in Garcia, Defendant admits that at least one of the elements of

 2 the offense occurred—he admits that the crime was committed. The fact that he

 3 disputes the particulars of the crime does not mean that he was not entitled to an

 4 entrapment instruction. Under these circumstances, we conclude that the district court

 5 erred in its reliance on Garcia.

 6   {32}   As with the district court’s error with regard to violation of Rule 11-608(B),

 7 however, this finding does not end our inquiry. The district court also concluded that

 8 the entrapment instruction was not warranted because “under the totality of the

 9 evidence presented as a matter of law, the alleged [police] conduct would not [have

10 been] impermissible if it [had] occurred.” In Vallejos, our Supreme Court explained

11 that “the normative inquiry [of objective entrapment] is most appropriately conducted

12 by the court” although “the jury may resolve factual disputes where credibility is an

13 issue or where there is conflicting evidence pertaining to what events transpired.”

14 1997-NMSC-040, ¶ 20. We agree with the district court that even if the jury were to

15 accept Defendant’s version of the events, the conduct he described would not

16 constitute objective entrapment.

17   {33}   The Vallejos Court recognized as well that an “[i]llegitimate purpose” could be

18 present when police have ensnared a defendant solely for the purpose of generating

19 criminal charges and without any motive to prevent further crime or protect the public


                                               18
 1 at large.” Id. ¶ 19 (internal quotation marks and citation omitted). Here, there is no

 2 evidence that Detective Brown approached the vehicle from the passenger side for the

 3 sole purpose of generating criminal charges against the passenger. On the contrary,

 4 the evidence reflects that Detective Brown believed both the driver and the passenger

 5 were to be involved in the drug transaction and approached the vehicle from the

 6 passenger side with a motive to prevent further crime and protect the public at large.

 7 Detective Brown testified that he had often run across individuals working together

 8 to sell narcotics and that “nothing struck [him] as odd with this case.”

 9   {34}   The Vallejos Court also cautioned that the defense of objective entrapment is

10 to be “used sparingly and reserved for only the most egregious circumstances[.]” Id.

11 ¶ 22 (internal quotation marks and citation omitted). The district court correctly

12 concluded that Defendant was not entitled to an entrapment instruction as a matter of

13 law because the police conduct was not sufficiently egregious to constitute illegitimate

14 purpose objective entrapment. We thus affirm the district court’s decision denying

15 the requested instruction.




                                              19
 1 C.       Sufficiency of the Evidence

 2   {35}   Defendant also argues that the evidence was insufficient to support his

 3 convictions, relying on State v. Franklin, 1967-NMSC-151, 78 N.M. 127, 428 P.2d
4 982, and State v. Boyer, 1985-NMCA-029, 103 N.M. 655, 712 P.2d 1. “In reviewing

 5 the sufficiency of the evidence, we must view the evidence in the light most favorable

 6 to the guilty verdict, indulging all reasonable inferences and resolving all conflicts in

 7 the evidence in favor of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26,

 8 128 N.M. 711, 998 P.2d 176. “The relevant question is whether, after viewing the

 9 evidence in the light most favorable to the prosecution, any rational trier of fact could

10 have found the essential elements of the crime beyond a reasonable doubt.” Id.

11 (alteration, internal quotation marks, and citation omitted).

12   {36}   With respect to both counts, the jury was instructed that it could find Defendant

13 guilty pursuant to an accessory theory even if Defendant did not do the acts

14 constituting the crime, if he intended that the crime be committed and helped,

15 encouraged, or caused the crime to be committed. At trial, Defendant denied ever

16 admitting that he was involved in the cocaine deal and emphasizes that the recording

17 of his alleged confession was lost prior to trial. He notes that Detective Brown’s

18 police report does not discuss his actions, but only the actions of Purvis. Defendant

19 contends that the jury was required to acquit him because “the weight of the evidence


                                               20
 1 supports [his] version of events.”

 2   {37}   We disagree. “[T]he jury is free to reject [a d]efendant’s version of the facts,

 3 [and] contrary evidence supporting acquittal does not provide a basis for reversal.”

 4 Guerra, 2012-NMSC-027, ¶ 27, 284 P.3d 1076 (alteration, internal quotation marks,

 5 and citation omitted). Viewing the evidence in the light most favorable to the State,

 6 we conclude that a rational jury could find the essential elements of the crimes

 7 charged beyond a reasonable doubt. Detectives Brown and Saladin testified that they

 8 arranged a controlled purchase of cocaine on April 16, 2009, met the vehicle in which

 9 Defendant was traveling at the assigned location, and purchased $20 worth of crack

10 cocaine from Defendant and the driver of the vehicle, who were visibly working

11 together to facilitate the sale. We conclude the evidence was sufficient to support

12 Defendant’s convictions.

13 III.     CONCLUSION

14   {38}   Finding no reversible error, we affirm Defendant’s convictions for trafficking

15 cocaine by distribution and conspiracy to commit trafficking cocaine by distribution.

16   {39}   IT IS SO ORDERED.




17                                                  _________________________________
18                                                  J. MILES HANISEE, Judge
19 WE CONCUR:

                                               21
1 ___________________________________
2 RODERICK T. KENNEDY, Chief Judge



3 ___________________________________
4 MICHAEL E. VIGIL, Judge




                                  22